        Case 1:20-cv-00031-NDF Document 1 Filed 02/24/20 Page 1 of 13


                                                                                 FILED
                                                                          U.S. DISTRICT COURT
                                                                         oisra'cT Or Wyoming

                                                                        2020 FEB2L PM |:30
Patrick Q. Hustead, Esq. No. 6-2864
                                                                                 ■' •YSPtR
Connor L. Cantrell, Esq. No. 7-6195
The Hustead Law Firm,
A Professional Corporation
4643 South Ulster Street, Suite 1250
Denver, Colorado 80237
Telephone:(303) 721-5000
Fax: (303)721-5001
Email: clc@thlf.com
Attorneyfor Aspen American Insurance Co.



                             IN THE UNITED STATES DISTRICT COURT
                                    DISTRICT OF WYOMING



 ASPEN          AMERICAN           INSURANCE           Civil Action No. ^0'CO" 3)'"
 COMPANY, a Texas corporation,

         Plaintiff,

 vs.



 WOLVERINE       RESOURCES,         LLC,    a
 Wyoming limited liability company.

         Defendant.




                                         COMPLAINT




        Plaintiff, Aspen American Insurance Company, ("AAIC" or "Surety"), by and through its

undersigned counsel. The Hustead Law Firm, A Professional Corporation, hereby submits its

Complaint against Defendant Wolverine Resources, LLC ("Defendant," Wolverine," or

"Indemnitor").




                                                                        Stifiiuaonft: i      kiittftd
                                                                                      not issued
         Case 1:20-cv-00031-NDF Document 1 Filed 02/24/20 Page 2 of 13




                                       I.      PARTIES


         1.    AAIC is a company organized and incorporated under the laws of the State of

Texas; AAIC's principal place of business is 175 Capital Boulevard, Suite 100, Rocky Hill, CT

06067.


         2.    Wolverine is a Wyoming limited liability company that, at all times alleged herein,

conducted business in the State of Wyoming and has a principal place of business at 109 E. n"*

Street, Suite 430, Cheyenne, Wyoming 82001.

         3.    Upon information and belief, Shane Reeves is the sole managing member of

Wolverine, whose last known residence address is 2125 Kahala Circle, Castle Rock, CO 80104,

and who has expressed an intent to remain in Colorado indefinitely.

                               II.    JURISDICTIONA^ENUE


         4.    AAIC hereby incorporates by reference all the allegations contained above as

though set forth herein.

         5.    This Court has personal jurisdiction over Wolverine because it transacted business

in and around Cheyenne, Wyoming, including, but not limited to, conducting oil and gas

operations in and around Cheyenne, Wyoming and entering into contracts with AAIC in which

Wolverine promised to post collateral with AAIC as set forth in the contracts and to reimburse

AAIC for, among other things, any losses, expenses, payments, attorneys' fees, costs incurred by

AAIC in the event AAIC incurs losses as a result of issuing construction surety Bonds on behalf

of Wolverine. As such. Wolverine purposefully availed itself of the benefits and privileges of

conducting business in Wyoming.
        Case 1:20-cv-00031-NDF Document 1 Filed 02/24/20 Page 3 of 13




        6.      This Court has original subject matter jurisdiction over AAIC's claims pursuant to

28 U.S.C. § 1332 (diversity) because the amount of AAIC's claims against Wolverine exceeds

$75,000(AAIC seeks collateral in the amount of$135,000.00),and AAIC is a citizen ofa different

state than Wolverine.


        7.      As set forth above, AAIC is a citizen ofTexas, where AAIC is incorporated. AAIC

is also a citizen of Connecticut, its principal place of business. Wolverine's sole member is

domiciled in Colorado and therefore a citizen of Colorado.

        8.      AAIC has conducted a diligent search to ascertain the domicile ofthe sole member

of Wolverine, including, but not limited to, reviewing its underwriting files, reviewing the

Secretary ofState records, reviewing court filings, and conducting online research. Based on those

searches, AAIC affirmatively alleges in good faith that neither Wolverine nor its sole member is a

citizen ofTexas or Connecticut. See Lincoln Ben. Life Co. v. AEILife, LLC,800 F.3d 99,106-108

(3^'' Cir. 2015).

        9.      Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) because a substantial part of

the events or omissions giving rise to AAIC's claim occurred in or around Cheyenne, Wyoming.

                              III.   GENERAL ALLEGATIONS


        10.     AAIC hereby incorporates by reference all the allegations contained above as

though set forth herein.

A.      The Bonds


        11.     AAIC, as Surety, has issued at least the following oil and gas blanket coverage

surety bonds ("Bonds"), attached as Ex. 1 and incorporated herein by reference, on behalf of

Wolverine, as principal:
               Case 1:20-cv-00031-NDF Document 1 Filed 02/24/20 Page 4 of 13




   Date of Bond                               Bond Number                                                                                   Bond
                                                                                                                                             Amount
   November 21, 2017                          SU14136                                                                                       $60,000.00
   November 21, 2017                          SU14137                                                                                       $25,000.00
   November 21, 2017                          SU14138                                                                                       $25,000.00
   March 7,2018                               SU14162                                                                                       $25,000.00
                                                                                                                            TOTAL           $135,000.00

               12.         Pursuant to the terms ofthe Bonds and prevailing law, AAIC has guaranteed that if

   Wolverine fails to take certain actions, the underlying bonded obligation will become due,

   demands for collateral will be made,and AAIC will pay the debt(s).

   B.          The Indemnity Agreement


               13.         As consideration for AAIC's issuance of the Bonds and other consideration, on or

   about November 21, 2017, Wolverine, as Indemnitor, executed an Agreement of Indemnity

  ("Indemnity Agreement") in favor of AAIC. A copy of the Indemnity Agreement is attached as

   Ex.2 and incorporated herein by reference.

               14.         The Indemnity Agreement provides, in pertinent parts:

WHMtBlAS 8n Tlrimil niftur, m fillfiTlmnTTt nfTwpTTTwmftTitn ImyuHiiil upon it nr fn fatAar tfai jyiiaitwiia iTitHmntn^               ^           tO
                                                                                                                                  CBcaT or"Bondirt,
                                                                    or to ceaew,oQsnonQ,eimlor xescain BEoa Gaiii:BaiigBotnd& mBunriafts own xiaiito(ff
cma ofda oibsiduayor               ocBiqiBiiies^ QBlitieB,dinsiQOS Ofopez&iinfftniits,alooD oriaconoeit wittioIlieiB.


NOW 'J'MlstMKOkllii in consMpraUon of Suoty exeouting; jouBmiiig; oootinuinK andAnr lofraiiniig fixnn miwaHng Bonds fir the benefit of aiy
fiulniiniitor, indading aQ ofits           andAs fiitwe owdbiI         or cooizdlsd at&iduixiBS         ntiBfe            iea, dxviafiaa andfir oinrattog in^
wbelbsr alonsorinjdntTOiitine wifliollieiB,


1. F&S'isoifiexidOoaiMSXdian.IiKleiuiuionabaBpayarcausotDbepaidtoSatBlsrpiniiiittly whsnduaaUagxoedpxoiniimiasiouiitB. LadBmnitaxB
   ohall coppeiota witJb Suroty and pzovido Surety a;)i83 ofroqusstad documante oa well aa aooesa lo Indanmitoifl' booka,records, pezsozisel, and
   pngMotiea to albtr Suntty tos a)sosJgsB,         and/br undnnaiiD piofond         10 inmstigats any           agn*tM>t ggy        andfcr to id
    inwealigatB atanytima andBaoftnnan               Awbm nppwipriatH,flm rminfrniltnwf nfympllntw.vMt im<U>r ntjrtm nfp»>fiiriTianf» nfTnAwwittlwTrf
               Case 1:20-cv-00031-NDF Document 1 Filed 02/24/20 Page 5 of 13




2. Indflninlty.Indsmiutois ahaS indamnii^ tha Suxaly and sovo it                 fiom nml agahist any nw^ «ll Jialulilisa^ /Jaimn,             pgymanfn
    InDMo Jinnomi.                           oweatiaatB ttpd/lmrBfldvB tsbliBa whuJiShmlyiMy at ply tfann iTiigiyiwfiyTy THgnfm ftPw MTprtTigfii^iTf
                                                •InafliitDiten diallplaoa llie Siieaiyiafinids(d meetallofita Habilib^UDder anvBoitd.nnaiiDtly uDon

    witliimt limitattaa, pamnantofStoeigp'B loBS^ attan»/9fies and
    iB^>ecttoaiyB(mtf a)toinrostilptoaiidAxrrBBOIwadaiBM aBidnatTOBomdatlOinaiy ac>ionorr*»w«»'^Wiip<nmMiTwiinwTm'>n>Q
    and.<g e)in any acUon or nrnrwRding hatoaan.Smaty and any thfed pairiy- Hk* «hrfy fa                   nwl ^nMharrriTaen                      nn^
    dadmiainBdafltmillHt&IIBtvaa airintandttfaawgrftl rfJiglwaiMl Wlilfttilftr*irtiBtTtnl<»iTin}ton>nr ntiy nftKww iif ftwn ItnHn ffp ifctmnmioJ *n
    lMd^aPMFUiauL_AconffaffliaelErflH.dgmaildf VPUdM'''i iiipnim, aiiHiftr«i*hi»rHphlftiwwnf<!lwp«rfaiTlM
                  "~TgrigfillCBBftlw>fiMitBiiJ nmnnwtnfTiiAmtnitm                    —



3. AiMWonalIlldsl^l^l^y^hHI^8,1heTndlWW^t^towBha^IClaalDllcnl^duadB^tig tatiBS ofthteAgcBaiaentevBnifSurety,
           ofIndamjittora,aiw haw aoorotBd or leleaaed otbar agaemanta of»w<T«wimiiy m*         flnm mwt iTwma TnitamiiitainQ nr atiwn
    ^iB nghl\ powwia,and TRinedtBa gisen tea Suiaty «»«>«•tlda AgrsamontahaQla and are <ii>«^tkrf^(q Aiy nrnt           wgKtj^ powaw and
    mnedin        Suretgr may iiava or aojidra ag^^t Indamm'togB or otbaiB Iiy opeiatioo oflaw or otbexwiae. TAdeas expxaaaly atatad to dto
     omtxai^. ttda ABrRCTiwnt ia not intBsdad to^ahall not be dacnned to aupemeda any other tnAwmrtty aKRemsnt batween ono or more
    j^Bmnifaaa aiy Surely.lh>mi Surelj^s andttan 'i«w"tnvl^ iBdamidtoiB             pnmipt]y deposit with Surety a^bai^ irrevocable letter of credit
              OA a fism and dmoi a bank aoceptabla to Surety, or ahall pravldo tuvftw finm of odOataial aooaptaUe to Surety Ondividually and
    onTlnntivaty, the "CoUatereilO in Su amount of ai^ reaoivo Surety eat^blisbea tor any      liabihty or      and or any escpenaea
    associated therewith, whether at not any aaso^n or paraoont of auoh liability, nlwtm, or ertyenael^ been reada at the ««>«> of the
    Surety's dsniand. IVather,lodsmnitoiB ejqpreaaly and epemcally agree that Surety in ita sole discntjon end fiar ai^ reason may by wiitten
    dnnand nipnre badamnifans to secure wilhto thirty(bo)diya the ton and complBte djacfaares ofany and allfioiidsCiDiacharBa Dexnand^.Whhin
    thirty-seven (31) days of Surety's Diaehara Demand, Indemnitore sham pxevUe to Surety nnn«»*i*w»l defined herein in                amount
    repreasntfaig die totu nf any niM4t<wTtniyMi HnHiifar uoder the Bonds aa detersdaed Iqr the Sinety in its    diaoretkuL In the event of any
    inereaaesinSurety's undtselmrged liability,lodenuidaiB ehaHsupplementthe Otdlatexalto matchthe inemase.
    Surety shaUhave no ohiiGatkin to xdesae any OoOatsral provided to Surety,or remit to iwiomnitimi mny                    nr pipnnpn^ft ttytmiViim mttii
    Suraty^hflatBaaiBBd WriUwnKtlanitftwnrntihHifiiAfinmm^tntjAritnlhrrn tmil gvAatnTinif             tnS'ni^Witbrr<B'W!tto*^**d{n«4inrgmTffliTrp|g/n
    ehllgwtiftna rm nil   Snwaly logy l^pty tte OdlsteraltO Blty preadum dUB,Inaij^                |>m«rfii3 far in ♦>!}» Agwp«nmmt ^ |]|o
    toDssteadentellowed bylaw, Tndnirinitoa watva any and anrnflmBna nr AaBeiya to flm prnwiwina nf enHnlnTglnufiitiJint to ftfn AgtPHntniii,
     Indflmnitore ftoiher eayres^ etipolate and agree that Sumty will bavanoaoetinatB remfldy at law ehoald                                  to post any
     eoltntftrelreauirBdbamiii. and agree thatSumtyniftntitlmi lniqiiwHtB|WH'ffiwna«innnftfiftn^>1iy^t^ to lWW*"'*H'»tiwr^»l.


18. AlWllllinianL Ihon the ocrairrnnm of a dnfimlt by nty nr nIT nf tlm TndftmnttnTn MnAw tlrof AgwBnrrxmt irr ona rrr twniw nf tiw 'PnTwin^ «,«< m, n
    drelarat]onofadafaoltbyflnoMiBBeCinonecrmOWBonda,lpdgn»n<tniwK»ip'tynftn^^                           and mmmy tr>fitnpntynil nPtftnff       IjHft Mtid
    interest to Lrdernnit^apjoperty, wherever locals^ induding but not limited proceeds and {aodneta^ gooda^ aoooonh^ eQu^onent, instrumenta,
    chattel        danaait aonmnifa aaeiiritian, Intfnm rtf nxwltt, xwimndtty nnnmmta rw lyinfawiiftn, TrgMn to jftmtutr± ftf mnnny       tontTPCttt,
     gnwral intHn^hwa, pennits, lirermti^ conveyors, equipment^ roUiiKstDdk; oontraets^ nlntmn nrwi n^da uimv confaacta^ toanxanos pi^trnini^ and or
     surety bonds, CttrgiertyO. Surety shall ham ^ li^d; Imt not dto obl^tkni, to( ^ talcs               of aity Ptopaity and or wonk "wd*** any
     COBtractundstivinythaBonda, M talrnpOBaHiiaicnnfaTOlMwnnqmpTmiml^pnrnitt^,                 ronrrrdft, and ndmyl^epffyty, tp tovwdigyteanit yrfliTfiTt
     aity cbHgHtitflna nncter osoy Bonds and or this Aycssmonti (d aresrt or settls       in the nai-M of ara cr more udsmiiitoEBt p™! ^ sncute
     dnnmnatthllnHin wnmonMnAmmitowi to fttlfffl m» jtwtttianWItggMftttflTiTvtnTtiMBawdt^ ntiil nottnn Agi^Twntit


                15.         By virtue of the definitions and representations in the Indemnity Agreement,

    Wolverine is, inter alia, obligated to post collateral with AAIC, cooperate with AAIC's

    investigation into claims, and is liable to AAIC as set forth herein.

    C.          AAIC*s Concerns About Exposure and Collateral Demands


                16.         On or about January 13, 2020, AAIC sent written correspondence to Wolverine

    demanding collateral and seeking indemnity pursuant to the terms of the Indemnity Agreement.

    A copy of the demand is attached as Ex. 3 and incorporated herein by reference.

                17.         AAIC did not receive a response to this demand.
          Case 1:20-cv-00031-NDF Document 1 Filed 02/24/20 Page 6 of 13




          18.   Wolverine's failure to respond to AAIC's demand has exacerbated AAIC's

concerns about Wolverine's ability and intention to satisfy bonded obligations.

          19.   AAIC is concerned that there will be a shortfall of funds available to Wolverine to


complete and pay for its bonded obligations.

          20.   AAIC is incurring attorneys' fees, costs, and expenses, and expects to continue

incurring attorneys' fees, costs, and expenses on a near daily basis until this matter is resolved.

          21.   AAIC is exposed to substantial losses under its Bonds, for which Wolverine is

liable.


          22.   All conditions precedent to bringing and maintaining this action have been met or

have occurred.


                                  FIRST CLAIM FOR RELIEF
                                  (Breach of Express Contracfl


          23.   AAIC hereby incorporates by reference all the allegations contained above as

though fully set forth herein.

          24.    Wolverine entered into a valid and enforceable contract, the Indemnity Agreement,

with AAIC.


          25.   Sufficient consideration supports the Indemnity Agreement.

          26.    AAIC substantially performed its obligations, if any, under the Indemnity

Agreement.

          27.    Wolverine failed to meet its obligations under the Indemnity Agreement, which

constitutes a material breach.


          28.    Wolverine's breach of the Indemnity Agreement has damaged AAIC, and

Wolverine is liable to AAIC for all losses and expenses incurred by AAIC as a result of the

                                                  6
        Case 1:20-cv-00031-NDF Document 1 Filed 02/24/20 Page 7 of 13




issuance of the Bonds, including, but not limited to, bond payments, attorneys' fees, consultant

fees, expenses, and costs, all as provided by the terms ofthe Indemnity Agreement,

                                 SECOND CLAIM FOR RELIEF
                                 (Common Law Indemnification)


       29.      AAIC hereby incorporates by reference all the allegations contained above as

though fully set forth herein.

       30.      Wolverine, as the principal under the Bonds, is required to indemnify and hold

AAIC harmless from and against any and all liabilities, losses and expenses of any kind of nature,

including, but not limited to, interest, court costs, expenses and attorney and consultant fees,

imposed upon, sustained or incurred by AAIC on account of the issuance of the Bonds.

       31.      AAIC has made demand upon Wolverine to be indemnified and placed in funds for

all losses sustained or to be sustained as a result of the issuance ofthe Bonds.


       32.      Wolverine has failed to meet its obligations to AAIC under Wyoming law.

        33.     Wolverine's failure to meet its obligations to AAIC under Wyoming law has

damaged AAIC, and AAIC is entitled to damages.

                                  THIRD CLAIM FOR RELIEF
                          (Iniunctive Relief-Specific Performance!


        34.     AAIC hereby incorporates by reference the allegations contained above as though

fully set forth herein.

        35.     Pursuant to the Indemnity Agreement, Wolverine is required to place AAIC in

sufficient funds to cover any and all losses or expenses, including attorneys' and consultant's fees

and costs, incurred or to be incurred by AAIC as a result of the issuance of the Bonds.
        Case 1:20-cv-00031-NDF Document 1 Filed 02/24/20 Page 8 of 13




       36.     There is no adequate remedy at law for AAIC to recover the benefit of the

Indemnity Agreement.

       37.      AAIC has performed any obligations owed to Wolverine under the Indemnity

Agreement and/or Bonds.

       38.      AAIC requests specific performance on the provisions of the Indemnity

Agreement, which require Wolverine to grant access to books and records and/or to place AAIC

in sufficient funds to cover any possible liability or loss for which Wolverine is or will be obligated

to indemnify AAIC under the terms of the Indemnity Agreement.

       39.      If Wolverine does not or cannot place AAIC in sufficient funds, AAIC requests an

equitable lien in the amount of no less than $135,000, plus attorneys' fees ("Lien Amount") on

any real property owned by Wolverine or its member.

       40.      If Wolverine does not or cannot place AAIC in sufficient funds, AAIC should also

be given a valid equitable security interest, as collateral security in the Lien Amount, on any and

all rights, title and interest of Wolverine in and to all items, property, documents, etc. identified in

the Assignment(Thirteenth) paragraph of the Indemnity Agreement.

                                FOURTH CLAIM FOR RELIEF
                                 (Iniunctive Relief- Ouia Timet)


       41.      AAIC hereby incorporates by reference the allegations contained above, as though

fully set forth herein.

       42.      Under the equitable doctrine of quia timet, AAIC is entitled to have Wolverine

place funds or other security with AAIC sufficient to cover any and all claims, demands and

liability for losses, costs, and expenses of whatsoever kind or nature, including but not limited to,

pre- and post-judgment interest at the maximum rate permitted by law accruing from the date of

                                                   8
        Case 1:20-cv-00031-NDF Document 1 Filed 02/24/20 Page 9 of 13




the breach ofthe Indemnity Agreement or a breach of other agreements, court costs, counsel fees,

costs of investigation, accounting, engineering, construction management and any other outside

consulting fees from and against any and all such losses, fees, costs and expenses, which AAIC

may sustain or incur by reason or consequence of having issued the Bonds as set forth more fully

above and in the Indemnity Agreement.

        43.    Despite demand. Wolverine has failed to place AAIC in such funds in direct

contravention of AAlC's quia timet rights.

        44.    Pursuant to the terms ofthe Bonds, AAIC has guaranteed that if Wolverine fails to

take certain actions, the underlying bonded obligation will become due, and AAIC will pay the

debt.


        45.    Unless AAIC obtains an Order establishing equitable liens, AAIC will not be

adequately secured for its obligations under the Bonds.

        46.    If AAIC is unable to obtain an Order requiring Wolverine to place AAIC in

collateral as requested in AAlC's demands, AAIC will be irreparably harmed.

        47.    AAIC is without a plain, speedy, or adequate remedy at law, pecuniary

compensation would not afford adequate relief, it would be extremely difficult to ascertain the

amount of compensation which would afford adequate relief, and AAIC will be irreparably and

permanently injured unless this Court grants the injunctive and equitable relief requested herein.

        48.    AAIC is entitled to preliminary and permanent injunctive relief enforcing its quia

timet rights and granting AAIC a valid equitable lien in the Lien Amount upon all assets and real

property in which Wolverine has an interest, such liens to remain in place until AAIC has been

placed in funds, and restraining Wolverine and its sole member from transferring, disposing, or
       Case 1:20-cv-00031-NDF Document 1 Filed 02/24/20 Page 10 of 13




otherwise liquidating any property owned by Wolverine,real or personal, beyond reasonable living

expenses, during the pendency of this matter.

       49.      AAIC should also be given a valid equitable security interest in the Lien Amount

on any and all rights, title and interest of Wolverine in and to all items, property, documents, etc.

identified in the Assignment(Thirteenth) paragraph of the Indemnity Agreement.

         50.    Upon information and belief, Wolverine has equity in certain property and/or have

received and continue to receive income and/or other intangible benefits from the operation of

Wolverine as a direct result of AAIC's issuance of the Bonds or other agreements. The interests

ofequity and fairness dictate that such equity, income and/or other intangible benefits be converted

to equitable liens until AAIC is properly placed in funds and/or repaid.

                                 FIFTH CLAIM FOR RELIEF
                            (Unjust Enrichment-Equitable Liens)


         51.    AAIC hereby incorporates by reference the allegations contained above, as though

fully set forth herein.

         52.    AAIC conferred a benefit on Wolverine by extending surety credit and/or issuing

the Bonds on behalf of Wolverine.


         53.    Wolverine accepted and appreciated that benefit by profiting from its operations,

which would not have been possible without the issuance of AAIC's surety credit and/or the

Bonds.


         54.    Wolverine further accepted and appreciated that benefit by virtue of the equity in

their real and personal property as a direct result of these profits, which equity would not have

been possible without the issuance of AAIC's surety credit and/or the Bonds.



                                                 10
       Case 1:20-cv-00031-NDF Document 1 Filed 02/24/20 Page 11 of 13




       55.     Wolverine agreed to defend,indemnify,and post collateral with AAIC in exchange

for and pursuant to the terms ofthe Indemnity Agreement.

       56.     By failing and refusing to do so. Wolverine has been and will continue to be

unjustly enriched by keeping funds or other collateral to which AAIC is entitled pursuant to the

Indemnity Agreement and/or common law.

       57.     It would be inequitable for Wolverine to retain the benefit of AAIC's surety credit

and/or the Bonds without complying with their concomitant obligations under the Indemnity

Agreement and/or common law to post collateral as promised to protect AAIC from losses.

       58.     Under these circumstances and given the surety relationship between AAIC and

Wolverine, general considerations of right and justice dictate that AAIC be granted the right to

have Wolverine's assets applied to their obligation to post collateral with AAIC.

                                SIXTH CLAIM FOR RELIEF
                              (Declaratory Relief - Assignment)


       59.     AAIC incorporates by reference the allegations contained above, as though fully

set forth herein.


       60.     An actual and substantial dispute exists between AAIC and Wolverine with respect

to AAIC's right to be placed in funds and indemnified from loss under the Bonds.

       61.     A prompt and judicial determination of the respective rights of the parties in these

respects is necessary and appropriate.

       62.     Pursuant to the Indemnity Agreement, Wolverine assigned certain rights to AAIC,

and the assignments have been triggered by Wolverine's defaults under the Bonds and Indemnity

Agreement.



                                                II
       Case 1:20-cv-00031-NDF Document 1 Filed 02/24/20 Page 12 of 13




       63.     AAIC seeks a declaratory judgment that any and all of the assignment provisions

have been triggered and the assignments should be effectuated and enforced until such time that

the Lien Amount is satisfied, and such amount is paid in good funds to AAIC.

                                      IV.     CONCLUSION


       WHEREFORE,for the foregoing reasons, AAIC requests judgment against Wolverine as

follows and for such further relief as the Court deems proper:

       •       For all losses, expenses, costs and attorneys' fees, plus pre- and post-judgment

interest at the maximum rate allowed by law, incurred by AAIC as a result of Wolverine's breach

ofthe Indemnity Agreement, as well as specific performance of the same;

       •       For Wolverine to indemnify and hold AAIC harmless from and against any and all

liabilities, losses and expenses of any kind of nature, including, but not limited to, interest, court

costs, expenses and attorneys' fees, imposed upon, sustained or incurred by AAIC on account of

the issuance ofthe Bonds;

       •       Due to Wolverine's failure or inability to place AAIC in sufficient funds, AAIC

requests an equitable lien in the Lien Amount (including attorneys' fees, costs, and expenses) to

be placed on any real property owned in whole or in part by Wolverine;

       •       AAIC requests a valid security interest, as collateral security in the Lien Amount,

on any and all rights, title and interest of Wolverine in and to all items, property, documents, etc.

identified in the Assignment(Thirteenth) paragraph ofthe Indemnity Agreement;

       •       For preliminary and permanent injunctive relief requiring Wolverine to grant access

to books and records and to place AAIC in funds by money, property, liens or security interests in

real or personal property, as determined by AAIC,and restraining Wolverine's sole member from

                                                 12
      Case 1:20-cv-00031-NDF Document 1 Filed 02/24/20 Page 13 of 13




transferring, disposing or otherwise liquidating any property, real or personal, beyond reasonable

living expenses, during the pendency of this matter; and

       •       For such further relief as the Court deems just and proper.

       Respectfully submitted this 2P'day of February, 2020.

                                                     Ti-ie Hustead Law Firm;
                                                           /I Professional Corporation

                                                     The OrJ-.      Signatiq-e is on File at
                                                     The               Law IFirm, A Professional
                                                     Coi




                                                     Patrick^. Hustead, Esq. No.6-2864
                                                     Connor L. Cantrell, Esq. No. 7-6195
                                                     The Hustead Law Firm,
                                                     A Professional Corporation
                                                     4643 South Ulster Street, Suite 1250
                                                     Denver, Colorado 80237
                                                     Telephone:(303)721-5000
                                                     Fax: (303) 721-5001
                                                     Email: pqh@ thlf.com; clc@thlf.com
                                                     Attorneysfor PlaintiffAspen American
                                                     Insurance Company

Address of Plaintiff:
175 Capital Boulevard
Suite 300
Rocky Hill, Connecticut 06067




                                                13
